We further conclude that the court properly refused to recuse itself. Petitioner sought recusal at oral argument on the ground that Justice Gerace’s son might, in a "year or so,” be involved in an election for County Sheriff; petitioner asserted that at such time he might seek the endorsement of the Independence Party because he had been endorsed by that party during the last election held for the office of County Sheriff. “Where, as here, there is no allegation that recusal is statutorily required (see, Judiciary Law § 14), the matter of recusal is addressed to the discretion and personal conscience of the Justice whose recusal is sought” (Matter of Card v Siragusa, 214 AD2d 1022, 1023; see, Shuman v Bower, 278 AD2d 860). Petitioner’s allegation of possible bias is too speculative to warrant the conclusion that the court abused its discretion in refusing to recuse itself here. (Appeal from Order of Supreme Court, Chautauqua County, Gerace, J. — Election Law.) Present — Pigott, Jr., P. J., Green, Pine, Wisner and Lawton, JJ.